Se 2:19-cr-20757-AJT-EAS ECF No. 12 filed 11/15/19 PagelD.24 OR G| NA eG

  

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 2:19-cr-20757

 

United States of America, Judge: Tarnow, Arthur J.
MJ: Stafford, Elizabeth A.
Plaintif Filed: 11-15-2019 At 01:11 PM
f INFO USA V. JAVOROVAC (NA)
Vv. Violation: 18 U.S.C. § 1544

D-1 Rahim Javorovac,

Defendant.

 

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
18 U.S.C. § 1544 - Improper Use of Another's Passport

D-1 Rahim Javorovac
On or about September 15, 2019, in the Eastern District of Michigan, and
elsewhere, defendant Rahim Javorovac, did willfully and knowingly use a United

_ States passport No. 581817047, which passport had been issued and designed for the

 

use of another person, to wit, Almira Javorovac, in that the defendant presented the
passport to an Officer with the Customs and Border Protection Agency of the United

. . 4: . .
States at the Ambassador Bridge, Detroit, Michigan, to assist another person in
  
 

se 2:19-cr-20757-AJT-EAS ECF No. 12 filed 11/15/19 PagelD.25 Page 2 of 3

illegally gaining entry into the United States, in violation of Title 18, United States

Code, Section 1544.

MATTHEW SCHNEIDER
United States Attorney

kw I CL nevot bun Ev tng

{CHAEL MARTIN
Chief, National Security

_ MMe. Iho
“SUSAN FAIRCHILD
Assistant United States Attorney

Dated: /1/15 114
Case 2:19-cr-20757-AJT-EAS ECF No. 12 filed 11/15/19 PagelD.26 Page 3 of 3

Case: 2:19-cr-20757 }

; — — Judge: Tamow, Arthur J. "
United States District Court Criminal Case Cc MJ: Stafford, Elizabeth A.

Eastern District of Michigan Filed: 11-15-2019 At 61:11 PM
INFO USA V. JAVOROVAC (NA) "

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compiete it accurately In ant respects.

 

 

 

 

 

 

Companion Case Information "| Gompanion Case Number:
This may be a companion case based upon LCrR 57.10 (b}(4)': Judge Assigned:
LI Yes No AUSA’s Initials: AC

 

 

 

Case Title: USA v. Rahim Javorovac

 

County where offense occurred: VVayne

 

Check One: [x]Felony L_IMisdemeanor C]Petty
Indictment/ Information -— no prior complaint.
Indictment/_v_Information --- based upon prior complaint [Case number: 19-mj-30536 ]
Indictment/ Information — based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_|Involves, for plea purposes, different charges or adds counts.
[ ]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States ae is the attorney of record for
the above captioned case.

[LE L261 5 LL dct hich 2)

Date Su$an E. Fairchild
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: (313) 226-9577

Fax: (313) 226-4678

E-Mail address: susan. fairchild@usdoj.gov
Attorney Bar #:; P41908

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
